           Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 1 of 16




                 UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF PENNSYLVANIA
_____________________________________

ABOLITIONIST LAW CENTER,

              Plaintiff,
                                                     COMPLAINT
v.
                                                                        2:21-285
                                                     Civil Action No. ____________
JUDGE ANTHONY M. MARIANI,

          Defendant.
_____________________________________

                                 INTRODUCTION

      1.      The COVID-19 pandemic has upended court operations throughout the

country. In Allegheny County, court officials have responded to the public-health

threat by requiring that as many proceedings as possible be conducted using virtual

technologies, like videoconferencing. As in countless other jurisdictions, local court

officials have also sought to make those proceedings virtually accessible to both the

press and the public. Despite those efforts, however, one judge continues to actively

block the public from accessing any of his proceedings virtually. This suit challenges

that access barrier, which violates the Constitution’s mandate that all court proceedings

be open to the public.

      2.      Plaintiff Abolitionist Law Center (ALC) is a nonprofit law firm that

oversees a court-watching program in Pennsylvania’s Fifth Judicial District, which



                                           1
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 2 of 16




covers Allegheny County. The program’s volunteers observe dozens of criminal

hearings each week in order to monitor the day-to-day operations of the County’s

justice system and share those observations with local community members, advocates,

and journalists. By barring the public from accessing his virtual hearings, Defendant

Judge Anthony M. Mariani has precluded ALC’s court-watchers from fulfilling their

mission of contributing to public discourse about Pittsburgh’s legal system. ALC thus

seeks declaratory and injunctive relief to remove that unconstitutional blockade and

restore the public’s First Amendment right of access to the courts.

                                       PARTIES

       3.      Plaintiff Abolitionist Law Center is a public interest law firm based in

Pittsburgh, Pennsylvania. In addition to litigating on behalf of incarcerated individuals

and criminal defendants, ALC also administers “Court Watch,” a program designed to

gather information about Allegheny County’s criminal justice system. Prior to the

COVID-19 pandemic, Court Watch volunteers attended a variety of criminal

proceedings in the Court of Common Pleas and other trial courts in the Fifth Judicial

District. During the pandemic, Court Watch volunteers have been observing these

proceedings virtually. Court Watch volunteers publish their observations online in

articles, essays, and other forms.

       4.      Defendant Anthony M. Mariani currently serves as a judge in the

Criminal Division of the Allegheny County Court of Common Pleas. In that role,

Judge Mariani presides over criminal proceedings at various stages, including motions

                                           2
           Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 3 of 16




hearings, probation-violation hearings, sentencing hearings, plea hearings, pretrial

conferences, non-jury trials, and other matters. Judge Mariani was at all relevant times

operating as a Pennsylvania judge under color of state law. He is sued in his official

capacity as a Court of Common Pleas judge.

                            JURISDICTION & VENUE

      5.      Plaintiffs bring this action under 42 U.S.C. § 1983 and the First

Amendment to the U.S. Constitution. This Court has jurisdiction over the action under

28 U.S.C. § 1331.

      6.      Venue is proper in this District under 28 U.S.C. § 1391.

                                        FACTS

      A.      The Fifth Judicial District’s Response to the COVID-19 Pandemic

      7.      In March 2020, the Supreme Court of Pennsylvania declared a statewide

judicial emergency in response to the COVID-19 pandemic. Pennsylvania courts,

including the Fifth Judicial District, soon followed suit, by suspending various court

operations and closing certain facilities. To strike a balance between the ongoing public

health crisis and the performance of critical court functions, the Supreme Court

encouraged all lower courts to begin conducting judicial proceedings virtually, via

videoconference and teleconference.1       The Court explicitly mandated that, “[i]n




      1
        In re: General Statewide Judicial Emergency, at 2 (April 28, 2020), available at
https://perma.cc/5MH8-TM89.

                                            3
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 4 of 16




proceedings as to which a right to public and press access would otherwise exist,

provision must be made to ensure some reasonable means of access.” 2

       8.        In June 2020, the Pennsylvania Supreme Court ended the state-wide

judicial emergency but expressly permitted President Judges in their respective judicial

districts to continue exercising emergency powers to safeguard the public’s health.3

Since then, the President Judge of the Fifth Judicial District has repeatedly extended

the judicial emergency in Allegheny County and implemented various measures

designed to address the ongoing threat posed by the pandemic.4

       9.        The President Judge’s latest order—which was issued on February 24,

2021 and remains in effect—states: “[T]his Court continues to recognize that, due to

the high number of positive COVID-19 tests in Allegheny County, ongoing efforts

must be made to reduce the amount of people present in court facilities while keeping

the courts open to the public.” 5




       2
            Id. at 8.
       3
           Cessation of Statewide Judicial Emergency After June 1, 2020, at 1 (May 27, 2020),
available at https://perma.cc/43XC-M2G9.
       4
          See, e.g., In re: Amended Fifth Judicial District Emergency Operations Plan, at 1 (May
28, 2020), available at https://perma.cc/JFW2-RL5R; In re: Declaration of Extension of Fifth
Judicial Emergency, at 1 (Aug. 31, 2020), available at https://perma.cc/HB9N-YL7P; In re:
Declaration of Extension of Fifth Judicial Emergency, at 1 (Dec. 3, 2020), available at
https://perma.cc/2KSG-976W.
       5
        In re: Temporary Amendment to Fifth Judicial District Emergency Operation Plan (Feb.
24, 2021), available at https://perma.cc/GMC5-S953.

                                               4
           Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 5 of 16




      10.       To that end, the order mandates that as many proceedings as possible be

conducted through virtual means. The order provides, with limited exceptions, that

“all matters shall be conducted remotely via Advanced Communication Technology

(ACT) and no in-person hearings or proceedings shall occur in any division of the Court

of Common Pleas.” 6 Consistent with that directive, judges in the Court of Common

Pleas now conduct almost all of their proceedings virtually, using a video conferencing

platform called Microsoft Teams.

      B.        Public Access to Criminal Proceedings in the Fifth Judicial District

      11.       The Fifth Judicial District’s current public-access policy seeks to provide

the public with virtual access to any criminal proceeding conducted over Microsoft

Teams. As the Fifth Judicial District states on its website: “Due to the high number of

positive COVID-19 test results in Allegheny County, the Fifth Judicial District will

temporarily provide remote access to public criminal proceedings that are being

conducted through Microsoft Teams.” 7 The current policy applies to any proceeding

that would have been open to the public if it had occurred inside a courtroom.8




      6
          Id.
      7
             Fifth Judicial District, Public Access to              Criminal    Proceedings,
https://perma.cc/2CHD-U2Y9 (last visited Feb. 15, 2021).
      8
        Id. (“Proceedings that were closed to the public prior to the COVID-19
pandemic will remain closed regardless of whether they are conducted in-person or
through Microsoft Teams.”).

                                              5
          Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 6 of 16




      12.    To obtain virtual access to any hearing, members of the public must

submit a request through a portal on the Fifth Judicial District’s website by 9:00 a.m. at

least one business day before the hearing. Court staff typically process each request

and then email the requester with a Microsoft Teams link that the requester can use to

observe the hearing.

      13.    In theory, members of the public are also supposed to be able to observe

any virtual hearing by physically visiting the main Allegheny County Courthouse and

asking court staff to set up a courtroom with an audio-visual feed of the hearing. In

practice, however, visiting the courthouse in person is not feasible for most people—

including ALC’s court-watchers—due to the high risks of viral transmission.

      14.    Even with the suspension of in-person hearings, the risks of viral

transmission inside the Allegheny County Courthouse remain acute, particularly

because the building remains open to other business. Furthermore, as a representative

of the District Attorney’s Office testified at a County Council hearing last fall, the 137-

year-old building has an antiquated ventilation and filtration system.9 In addition, many

of the people who are regularly present inside the courthouse—including pretrial

detainees, jail staff, and other courthouse employees—are at increased risk of




      9
           See Allegheny County, Public Hearing (Oct. 29, 2020),
http://allegheny.granicus.com/MediaPlayer.php?view_id=4&clip_id=785 (2:06:38–
2:08:28 minute marks).

                                            6
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 7 of 16




contracting the virus.10 Between January 10 and February 10 of this year, at least nine

court employees—all of whom had recently visited court facilities—tested positive for

COVID-19.11

       15.     The Fifth Judicial District’s homepage refers to certain restrictions on

physical access to the courthouse. The website states, for instance, that people may not

enter “any court facility or court office” if they “have taken a COVID-19 test and are

awaiting results,” “are experiencing symptoms of respiratory illness,” or “have had

known contact with anyone who has been diagnosed with COVID-19.” 12 But these

restrictions are not enforced consistently and court staff often let people enter the

courthouse without any effort to screen them for these criteria. For instance, on one

occasion when an ALC volunteer had to briefly visit the courthouse to post bail for

someone, he was not screened for symptoms and he observed a lack of social-distancing

among court staff who were present. These conditions—combined with the realities




       10
          Tom Davidson, Allegheny County Officials Confirm Coronavirus Cases at Courthouse,
PITT. TRIBUNE-REVIEW (July 6, 2020), https://triblive.com/local/pittsburgh-
allegheny/allegheny-county-officials-confirm-6-coronavirus-cases-at-courthouse/
(describing the risks posed by attorneys’ multi-county practices); Paula Reed Ward,
Allegheny County Court Employees Have Safety Concerns After at Least 10 Test Positive for
COVID-19, PITT. POST-GAZETTE (Jul. 6, 2020), https://perma.cc/BH4K-DDN6 (124
inmates transported to Allegheny County Courthouse between June 8 and July 6).
       11
           Fifth Judicial District, Lastest [sic] Covid-19 – Reported Positive Test Results by Court
Office, https://perma.cc/275E-Z52W (last visited Mar. 1, 2021)
       12
         See Fifth Judicial District, Homepage, https://perma.cc/QR2Q-9SN3 (last visited
Feb. 15, 2021).

                                                 7
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 8 of 16




of asymptomatic transmission—exacerbate the risks of remaining inside the courthouse

for any prolonged period of time.

       C.      Judge Mariani’s Administrative Policy Precluding Virtual Access

       16.     Despite the Fifth Judicial District’s general virtual-access policy, Judge

Anthony Mariani precludes all members of the public from obtaining virtual access to

any of his proceedings. Judge Mariani actively enforces this administrative policy.

       17.     ALC’s volunteers have requested virtual access to over one hundred

hearings before Judge Mariani since January 2021. He has refused access each time.

       18.     When ALC’s volunteers submit these requests for access, they typically

receive a response from Judge Mariani’s chambers email address acknowledging the

request but stating that observation would only be permitted inside his courtroom.

Judge Mariani’s standard email response reads: “These hearings may not be accessed

remotely. If you wish to observe these hearings you may come in person to: Courtroom

316 [at the] Allegheny County Courthouse.”          See Exhibit A (Emails from Judge

Mariani’s chambers to E. Brusselars on Jan. 25, 27, and 29, and Feb. 1, 2, 3, 8, 9, 10, 12,

16, 17, 19, 22, 23, and 24, 2021).

       19.     On February 5, 2021, an ALC volunteer emailed Judge Mariani’s

chambers to explain that many of ALC’s volunteers cannot visit the courthouse during

the current pandemic for health-related reasons. The email stated:

       We understand that Judge Mariani does not permit members of the public
       to observe his hearings unless they visit the courthouse to do so in person.
       However, some of our volunteers have underlying conditions that make

                                            8
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 9 of 16




       it impossible for them to safely attend court during the pandemic.
       Additionally, sometimes we have volunteers who need to quarantine after
       a potential exposure or are experiencing some symptoms and who, as a
       result, would not be eligible to enter the building under the court’s current
       access policy.
       In light of these barriers to in-person attendance, may we please have
       access via Teams to Judge Mariani’s court?

Exhibit B (Email from E. Brusselars to Judge Mariani’s chambers on Feb. 5, 2021).

Judge Mariani did not respond to the email.

       20.     One week later, ALC sent another email to Judge Mariani’s chambers to

follow up on the February 5 inquiry. See Exhibit C (Email from E. Brusselars to Judge

Mariani’s chambers on Feb. 12, 2021). Judge Mariani also has not responded to that

follow-up email.

       21.     The public-health risks associated with visiting Judge Mariani’s courtroom

in person are well documented.

       22.     According to the Fifth Judicial District’s website, a member of Judge

Mariani’s staff tested positive for COVID-19 last month after visiting the courthouse

“on February 1, 2021, February 2, 2021, February 3, 2021 and February 4, 2021 between

the hours of 8:00 AM – 4:30 PM.” 13 Judge Mariani was also forced to close his




       13
           See Fifth Judicial District, Lastest [sic] Covid-19 – Reported Positive Test Results by
Court Office, https://perma.cc/275E-Z52W.

                                                9
               Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 10 of 16




courtroom for a full two weeks last fall in response to another positive COVID-19

case.14

          23.      Nevertheless, despite these repeated infections, Judge Mariani and his

staff continue to work out of his chambers. He and his staff also continue to conduct

his proceedings from his courtroom, even though the vast majority of the participants

in those proceedings appear virtually via Microsoft Teams.

          24.      Even setting aside the public-health risks associated with visiting Judge

Mariani’s courtroom, many members of the public may be expressly prohibited from

doing so under the Fifth Judicial District’s stated courthouse-access policy. That policy

prohibits people from entering the courthouse if they are awaiting the results of a

COVID-19 test, have “had known contact with anyone who has been diagnosed with

COVID-19,” or “reside with or have had close contact with someone who has been

advised to self-quarantine.” 15        Although court staff often fail to enforce these

restrictions, members of the public who seek to comply in good faith with the stated




         Paula Reed Ward, Safety Concerns Loom as Allegheny County Trials Resume During
          14

Covid-19 Pandemic, PITT. TRIBUNE-REVIEW (Oct. 17, 2020 6:00 p.m.),
https://perma.cc/PUQ9-7UQA (“[O]n Sept. 28, the courtroom of Common Pleas
Judge Anthony M. Mariani, one of those who urged attorneys to appear in person
before him, was shut down for two weeks. A person there tested positive. Court
administrator Chris Connors said he could not reveal who that individual was.”).
          Fifth Judicial District, Homepage, https://perma.cc/QR2Q-9SN3 (last visited
          15

Feb. 15, 2021).

                                               10
            Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 11 of 16




restrictions—including Court Watch volunteers—would often be unable to access

Judge Mariani’s courtroom in order to observe proceedings.16

       D.       Injuries to ALC

       25.      Judge Mariani’s administrative policy precludes ALC’s Court Watch

volunteers—as well as the public at large—from exercising their First Amendment

rights of access to the courts. By forcing Court Watch volunteers to physically enter

the Allegheny County Courthouse and remain inside his courtroom for an extended

period, Judge Mariani makes it impossible for ALC’s volunteers to safely observe and

report on his proceedings.

       26.      Prior to the COVID-19 pandemic, ALC regularly sent Court Watch

volunteers to the Allegheny County Courthouse to observe criminal proceedings,

including probation-violation hearings, motions court, preliminary arraignments, guilty

pleas, sentencings, and trials. These proceedings included hearings before Judge

Mariani.17


       16
          Notably, the Pennsylvania Department of Health has directed that anyone
who travels outside Pennsylvania should self-quarantine upon returning to the
Commonwealth. Pa. Dep’t of Health, Second Amendment to Order of the Secretary of the
Pennsylvania Department of Health for Mitigation Relating to Travel (Dec. 9, 2020), available at
https://perma.cc/VG6L-K26W.
       17
          See, e.g., ALC, Action Alert: Rally Against Family Separation in Allegheny County
Criminal Courts (Apr. 23, 2019) (“After spending the next 6 weeks in [Allegheny
County Jail], separated from her 4 children and her partner for a technical violation
caused by substance abuse disorder, a medical condition, Court of Common Pleas
Judge Anthony Mariani has decided to revoke her probation and separate her from
her family by sending her to state prison.”).

                                              11
        Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 12 of 16




      27.       During the pandemic, however, ALC’s volunteers have had to stop

visiting courthouses in person because of the risk of contracting COVID-19 and

infecting their loved ones. One volunteer, for example, has expressed concerns to other

volunteers about the risk of contracting the virus and unwittingly transmitting it to her

elderly and immunocompromised husband.               Many other volunteers also have

underlying conditions that make them particularly susceptible to the dangers associated

with contracting COVID-19.

      28.       If not for the unconstitutional policy preventing them from observing

Judge Mariani’s proceedings, Court Watch volunteers would begin observing his

proceedings right away and would report their observations on ALC’s website and

through social media, as they do now for motions court and other proceedings before

other judges.

      29.       The lack of access to Judge Mariani’s proceedings has a significant impact

on ALC’s ability to observe and report on Allegheny County’s justice system. Judge

Mariani is one of 14 judges in the Court of Common Pleas’ Criminal Division and

presides over a significant portion of the Fifth Judicial District’s probation-violation

docket. Without access to his hearings, ALC cannot observe (much less evaluate) the

parties’ arguments or Judge Mariani’s demeanor on the bench, among other things.

Perhaps most importantly, without access to the hearings, ALC cannot meaningfully

assess whatever reasoning or oral explanation Judge Mariani might provide for his

rulings—information that is rarely memorialized in any written opinion or docket sheet.

                                             12
         Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 13 of 16




      30.      By preventing Court Watch volunteers from accessing his proceedings

remotely, Judge Mariani’s current policy operates to limit the stock of information

available to the broader public in evaluating its court system. In effect, Judge Mariani’s

policy has closed his proceedings to the public.

      E.       The Lack of Justifications for Judge Mariani’s Policy

      31.      Judge Mariani has not provided any justification or rationale—to ALC or

anyone else—for refusing to provide virtual access to his proceedings. Nor has he

provided any justification or rationale for requiring members of the public to visit his

courtroom in person in order to observe any of his proceedings.

      32.      Providing remote public access to virtual criminal proceedings would not

impose any substantial administrative or financial burden on Judge Mariani or his staff.

The Fifth Judicial District has already provided every judge on the Court of Common

Pleas with the necessary tools and infrastructure for providing virtual access to the

public. Numerous judges have made use of those tools during the pandemic.

      33.      Judge Mariani is the only judge on the Allegheny County Court of

Common Pleas who has blocked the public from virtually accessing all of his

proceedings.

      34.      Providing the public with virtual access does not pose any risk of

disruption to the proceedings because the available technologies permit court staff to

mute observers’ voices or otherwise prevent them from participating.



                                           13
           Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 14 of 16




      35.      Numerous other courts in Pennsylvania have successfully provided the

public with remote audio or visual access to their proceedings during the pandemic.18

      36.      Many states and major cities around the country have also provided

remote public access to criminal and civil proceedings without any adverse

consequences.19

                                CAUSE OF ACTION

       Judge Mariani’s Administrative Policy Unconstitutionally Burdens
                      Plaintiff’s First Amendment Rights

      37.      The foregoing allegations are incorporated herein.

      38.      The First Amendment to the U.S. Constitution guarantees to the public a

right of access to court proceedings. U.S. CONST. AMEND. I; Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 603 (1982).



      18
                The Pennsylvania Supreme Court conducts oral arguments via
videoconference, and Pennsylvania’s other appellate courts—the Pennsylvania Superior
Court and the Pennsylvania Commonwealth Court—both provide remote public access
to oral arguments via livestream on YouTube. The Superior Court also makes audio
argument sessions accessible to the public via conference call. Both the U.S. District
Courts for the Western and Eastern Districts of Pennsylvania permit members of the
public to request remote access to virtual hearings by contacting the presiding judge.
See, e.g., Notice Regarding Public Access (March 30, 2020), https://perma.cc/D9WT-S27J.
      19
          Among other major cities, Chicago, Dallas, Austin, San Francisco, Detroit,
San Diego, Indianapolis, Las Vegas, and Atlanta all currently livestream their trial-court
proceedings online, while various others, including Phoenix, Boston, Charlotte,
Denver, and the District of Columbia, permit the public to view or listen to proceedings
using virtual or teleconference systems. A growing number of states—including
Indiana, Michigan, Rhode Island, and Wisconsin—similarly provide remote public
access to most of their trial court proceedings through user-friendly court webpages.

                                            14
         Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 15 of 16




      39.    The public’s right of access is strongest when it comes to criminal

proceedings, which are matters of the “high[est] concern and importance to the

people.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 575 (1980) (plurality

opinion).

      40.    If not for Judge Mariani’s refusal to provide remote public access to virtual

criminal proceedings, ALC’s Court Watch volunteers would be able to observe these

proceedings and disseminate their observations through articles, reports, and other

communications with the public.

      41.    Judge Mariani has not identified any compelling, narrowly tailored

justification for his administrative policy barring all remote public access to his

proceedings. See In re Avandia Marketing, 924 F.3d 662, 673 (3d. Cir. 2019). Nor could

he identify a justification sufficient to support such a blanket policy: no court has ever

held that a judge may functionally exclude the public from a hearing—let alone from

all hearings—in the absence of any case-specific factual findings to justify the exclusion.

And several courts have held that judges may not exclude the public from any

proceeding without giving the public an “opportunity to be heard on the question of

their exclusion.”   Globe Newspaper Co., 457 U.S. at 607–08 (holding that even a

compelling interest cannot justify a “mandatory closure rule” for trials).

      42.    The loss of First Amendment freedoms, even for a short period of time,

unquestionably constitutes irreparable injury. Elrod v. Burns, 427 U.S. 347, 373 (1976).



                                            15
        Case 2:21-cv-00285-CB Document 1 Filed 03/02/21 Page 16 of 16




                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

  A.      An injunction directing Defendant to provide Plaintiff                        with
          contemporaneous virtual access to all of his criminal proceedings;

  B.      A judicial declaration that the First Amendment prohibits Defendant from
          requiring Plaintiff’s volunteers to physically visit any courthouse (or other
          public building) in order to observe criminal proceedings that may be
          accessed virtually;

  C.      Attorneys’ fees and costs;

  D.      Any further relief as may be just, lawful, and equitable.

                                                Respectfully submitted,
                                                /s/ Witold J. Walczak_____________
NICOLAS Y. RILEY (DC 1617861)*                  WITOLD J. WALCZAK (PA 62976)
ROBERT D. FRIEDMAN (DC 1046738)*                SARA J. ROSE (PA 204936)
JENNIFER SAFSTROM (DC 1047136)*                 AMERICAN CIVIL LIBERTIES UNION
INSTITUTE FOR CONSTITUTIONAL                      OF PENNSYLVANIA
   ADVOCACY & PROTECTION                        P.O. Box 23058
GEORGETOWN UNIVERSITY LAW CENTER                Pittsburgh, PA 15222
600 New Jersey Avenue NW                        Tel: 412-681-7736 x 321
Washington, DC 20001                            vwalczak@aclupa.org
Tel.: 202-662-4048                              srose@aclupa.org
Fax: 202-661-6730
rdf34@georgetown.edu
nr537@georgetown.edu
jsafstrom@georgetown.edu

* Pro hac vice applications forthcoming.        Counsel for Plaintiff Abolitionist Law Center

Dated: March 2, 2021




                                           16
